Title: To James Madison from Thomas Jefferson, 26 July 1780
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Richmond July 26. 1780.

With my letter to the President I inclose a copy of the bill for calling in the paper money now in circulation, being the only copy I have been able to get. in my letter to the delegates I ask the favor of them to furnish me with authentic advice when the resolutions of Congress shall have been adopted by five other states. in a private letter I may venture to urge great dispatch & to assign the reasons. the bill on every vote prevailed but by small majorities, & on one occasion it escaped by two voices only. it’s friends are very apprehensive that those who disapprove of it will be active in the recess of assembly to produce a general repugnance to it, and to prevail on the assembly in October to repeal it. they therefore think it of the utmost consequence to get it into a course of execution before the assembly meets. I have stated in my public letter to you what we shall consider as authentic advice lest a failure in that article should increase the delay. if you cannot otherwise get copies of the bill, it would be worth while to be at some extraordinary expence to do it.
Some doubt has arisen here to which quarter our 3000 draughts are to go? as Congress directed 5000 militia to be raised & sent to the Southward including what were ordered there, & these 3000 (which I think will be 3500) draughts are raised in lieu of so many militia, the matter seems clear enough. when we consider that a fourth or fifth of the enemy’s force are in S. Carolina, it could not be expected that N. Carolina, which contains but a tenth of the American militia should be left to support the Southern war alone; more especially when the regular force to the Northward & the expected aids are taken into the scale. I doubt more whether the balance of the 1,900,000 Doll. are meant by Congress to be sent Northwardly, because in a resolution of June 17. subsequent to the requisition of the sum before mentioned they seem to appropriate all the monies from Maryland Southward to the Southern military chest. we shall be getting ready the balance, in which great disappointments have arisen from an inability to sell our tobacco; and in the mean time wish I could be advised whether it is to go Northward or Southward. the aids of money from this state through the rest of the present year will be small, our taxes being effectually anticipated by certificates issued for want of money, & for which the sheriffs are glad to exchange their collections rather than bring them to the treasury. Congress desired N. Carolina & Virginia to recruit remount, & equip Washington’s & White’s horse. the whole has been done by us except as to 200 saddles which the Q. M. expects to get from the Northward. this draws from us about six or seven hundred thousand pounds, the half of which I suppose is so much more than was expected from us. we took on us the whole, because we supposed N. Carolina would be considerably burthened with calls for occasional horse, in the present low state of our cavalry; & that the disabled horses would be principally to be exchanged there for fresh.
Our troops are in the utmost distress for clothing, as are also our officers. what we are to do with the 3000 draughts when they are raised I cannot foresee.
Our new institution at the college has had a success which has gained it universal applause. Wythe’s school is numerous. they hold weekly courts & assemblies in the capitol the professors join in it; and the young men dispute with elegance, method & learning. this single school by throwing from time to time new hands well principled & well informed into the legislature will be of infinite value.
I wish you every felicity & am Dr. Sir Your friend & sert.
Th: Jefferson
P.S. you have not lost sight of the map I hope.
